     Case: 1:08-cr-00894 Document #: 62 Filed: 11/23/20 Page 1 of 4 PageID #:200




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

UNITED STATES OF AMERICA,

Plaintiff,
                                                Case No. 08-cr-0894
v.
                                                Judge Mary M. Rowland
DARRIS HYTE,

Defendant.

                     MEMORANDUM OPINION AND ORDER

     Defendant Darris Hyte, a federal prisoner, has filed a motion seeking a reduction

of his sentence under Section 404 of the First Step Act of 2018. See Pub. L. No. 115-

391, 132 Stat. 5194, § 404 (2018). For reasons stated herein, Hyte’s motion is denied.

      I.   Background

     On October 30, 2008, Darris Hyte was indicted by a federal grand jury on drug

and firearm charges. Dkt. 1, 1. He was charged with possessing a firearm as a felon;

possessing crack cocaine with the intent to distribute; possessing a firearm in

furtherance of drug trafficking; and possessing a firearm with a removed serial

number. Id. at 1-4. On June 10, 2009, Hyte pleaded guilty to the third count of the

indictment—possessing a firearm in furtherance of drug trafficking. The Presentence

Investigation Report determined that Hyte was a career offender based on previous

cocaine offenses. Dkt. 17 at 1. He was subsequently sentenced to twenty years in

prison and five years of supervised released. Dkt. 24.




                                                                                    1
    Case: 1:08-cr-00894 Document #: 62 Filed: 11/23/20 Page 2 of 4 PageID #:201




   On December 21, 2018, the First Step Act of 2018 was passed. The act, among

other things, allows defendants convicted of certain crimes related to the possession

of crack cocaine to petition federal district courts for a reduced sentence. § 404. On

March 2, 2020, Hyte filed the present motion for his sentence to be reconsidered

consistent with this statute.

    II.   Analysis

   Hyte’s motion depends on the applicability of the First Step Act to his conviction.

To understand the First Step Act, we must first consider another statute. In 2010,

Congress passed the Fair Sentencing Act. See Pub. L. No. 111-220, 124 Stat. 2372

(2010). The law reduced the statutory penalty for crack offenses by increasing the

quantity of cocaine required to trigger mandatory minimum sentences. The changes

“reflected a recognition that the tremendous disparities in punishment of powder-

cocaine and crack-cocaine offenses disparately impacted African Americans.” United

States v. Shaw, 957 F.3d 734, 737 (7th Cir. 2020). At the time, however, the Act only

applied prospectively, leaving many individuals already imprisoned under long

sentences without recourse.

   Section 404 of the First Step Act attempts to rectify that deficiency by making the

Fair Sentencing Act retroactively applicable. District courts now have the authority

to “impose a reduced sentence as if sections 2 and 3 of the Fair Sentencing Act . . .

were in effect at the time the covered offense was committed.” § 404(b). Importantly,

the court only has the authority to impose the reduced sentence if it had previously

“imposed a sentence for a covered offense.” § 404(b) (emphasis added). A covered



                                                                                    2
    Case: 1:08-cr-00894 Document #: 62 Filed: 11/23/20 Page 3 of 4 PageID #:202




offense, in turn, is defined as “a violation of a Federal criminal statute, the statutory

penalties for which were modified by section 2 or 3 of the Fair Sentencing Act of 2010.”

§ 404(a). To qualify for modification under the First Step Act, then, an individual

must have been convicted under a statute whose penalties were modified by the Fair

Sentencing Act. Shaw, 957 F.3d at 738. As discussed, the Fair Sentencing Act

modified the penalties of crimes related to the possession of crack cocaine.

   So, eligibility for sentence reduction under the First Step Act depends on the

defendant having been convicted of a “crack-cocaine offense.” Id. at 739. Deciding

whether a defendant qualifies is a “categorical inquiry governed by the statute of

conviction.” United States v. Boulding, 960 F.3d 774, 775 (6th Cir. 2020). It is the

conviction that matters, not the underlying facts nor other charges that were

dismissed. United States v. Jones, No. 19-5433, 2019 WL 5436199, at *1 (6th Cir.

Sept. 12, 2019) (holding that the Act does not apply when the only charge against the

defendant involving crack cocaine was dismissed).

   Hyte was not convicted of a crack-cocaine offense. Instead, he pled guilty to

possessing a firearm in furtherance of drug trafficking. The penalties for this offense

were not modified by the Fair Sentencing Act. As a result, Hyte does not qualify for

sentence modification under the First Step Act. Hyte cites several cases where a

modification was granted. See, e.g., United States v. Hadley, 389 F. Supp. 3d 1043

(M.D. Fla. 2019); United States v. Biggs, No. 05 CR 316, 2019 WL 2120226 (N.D. Ill.

May 15, 2019); United States v. Lee, No. 1:08CR00024-007, 2019 WL 3073992, at *2

(W.D. Va. July 15, 2019). In all cited cases, however, the defendant had been



                                                                                       3
    Case: 1:08-cr-00894 Document #: 62 Filed: 11/23/20 Page 4 of 4 PageID #:203




convicted of a statutory offense involving the possession or distribution of crack

cocaine. The Court has not found a case where a defendant convicted solely of a

firearm offense had their sentence reduced under the First Step Act.

   Hyte alternatively argues his career offender designation should be reconsidered

in light of the First Step Act. In determining whether the First Step Act applies,

however, we look to the crime for which the defendant was convicted, not other

sentencing considerations. See United States v. Hudson, 967 F.3d 605, 610 (7th Cir.

2020). The Seventh Circuit has held that a defendant who has qualified for

reconsideration under the Act can have their career offender status reevaluated

under the current law. Id. at 612. Hyte, however, cannot clear the preliminary hurdle.

Due to plea-bargaining decisions made over a decade ago, he simply is not covered by

the statute.

   III.   Conclusion

   For the stated reasons, Hyte’s motion is denied.




                                            E N T E R:


 Dated: November 23, 2020

                                            MARY M. ROWLAND
                                            United States District Judge




                                                                                    4
